Wright, Ch. J.
By the sixth section of chapter 169, Laws 1862, p. 198, it is provided, that: “Any railroad company hereafter running or operating its road in this State, and failing to fence such road on either or both sides *9thereof against live stock running at large at all points where such roads have the right to fence, shall be absolutely liable to the owner (of) any live stock injured, killed or destroyed, by reason of the, want of such fence or fences as aforesaid, for the value of the property so injured, killed or destroyed, unless the injury complained of is occasioned by the willful act of the owner or his agent; and in the' cases contemplated by this section, in order to recover, it shall only be necessary for the owner of the property to prove the injury or destruction complained of: Provided, That in case the railroad company, liable under the provisions of this section, shall neglect or refuse to pay the value of any property so injured or destroyed, after thirty days’ notice in writing given, accompanied by an affidavit of the injury or destruction of said property, to any officer of the company, or any station or ticket agent employed in the management of its business in the county where the injury complained of shall have been committed, such company shall, in an action brought to recover therefor, be held liable to pay double the value of the property injured, killed or destroyed, as aforesaid.”
Plaintiff recovered double the value of his horse, as he was entitled to under the proof and the section just quoted. That the horse was killed “ by reason of the want of a fence” might reasonably be concluded from the agreed facts. But however this may be, the killing of the horse is admitted, and this was all that was necessary for plaintiff to establish in the first instance to entitle him to recover.
That it was competent for the Legislature to make the statute apply to all railroad companies, as well as those incorporated after as before its passage, we entertain no doubt. Nor does it conflict with article 1, section 6 of the State Constitution, which declares that: “ All laws of a general nature shall have a uniform operation.” As well *10might it be claimed that all laws iu relation to the carrying of passengers or freight, or all statutes prescribing the duties of employers and agents, should apply alike to railroads, stage companies, steamboat lines, or any other carriers for hire. And yet we know that in view of the different agencies employed, the magnitude of the risks and many other considerations, different rules have been, and probably always will be, deemed necessary. The Constitution never meant that the same law should be made to fix and limit the liability of a railroad company, running an engine thirty or fifty miles an hour, and a stage coach, making the same distance in perhaps as many hours.
It was competent for the Legislature to fix the consequences attending the failure of the company to pay the simple or actual value of the property injured or destroyed. Of course if the loss did not occur under such circumstances as to entitle the party complaining to recover, there would be no liability for the double or any damages.
Affirmed.